Exhibit 99.2 Presentation toSales Force November 16, 2011 Forward Looking Statements This presentation contains forward-looking statements, including PDL’s expectations with respect to its future royalty revenues, expenses, net income, and cash provided by operating activities. Each of these forward-looking statements involves risks and uncertainties. Actual results may differ materially from those, express or implied, in these forward-looking statements. Factors that may cause differences between current expectations and actual results include, but are not limited to, the following: ▪The expected rate of growth in royalty-bearing product sales by PDL’s existing licensees; • The relative mix of royalty-bearing Genentech products manufactured and sold outside the U.S. versus manufactured or sold in the U.S.; • The ability of PDL’s licensees to receive regulatory approvals to market and launch new royalty-bearing products and whether such products, if launched, will be commercially successful; • Changes in any of the other assumptions on which PDL’s projected royalty revenues are based; • Changes in foreign currency rates; • Positive or negative results in PDL’s attempt to acquire royalty-related assets; • The outcome of pending litigation or disputes, including PDL’s current dispute with Genentech related to ex-U.S. sales of Genentech licensed products; and • The failure of licensees to comply with existing license agreements, including any failure to pay royalties due. Other factors that may cause PDL’s actual results to differ materially from those expressed or implied in the forward-looking statements in this presentation are discussed in PDL’s filings with the SEC, including the "Risk Factors" sections of its annual and quarterly reports filed with the SEC. Copies of PDL’s filings with the SEC may be obtained at the "Investors" section of PDL’s website atwww.pdl.com. PDL expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in PDL’s expectations with regard thereto or any change in events, conditions or circumstances on which any such statements are based for any reason, except as required by law, even as new information becomes available or other events occur in the future. All forward-looking statements in this presentation are qualified in their entirety by this cautionary statement. 2 Company PDL BioPharma, Inc. Ticker PDLI (NASDAQ) Location Incline Village, Nevada Employees Less than 10 2010 Revenues $345 million 2011- Q3YTD Revenue $289 million 2011 Regular Dividends $0.15 /share paid on March 15, June 15, September 15 & December 15 Q3-2011 Cash Position1 $225 million Shares O/S2 ~ 140 million Average Daily Volume ~ 2.1 million shares Key Information 1. As of September 30, 2011; 2. Not fully diluted 3 Overview of PDL BioPharma 4 Company Overview •PDL pioneered thehumanization of monoclonal antibodies which enabled the discovery of a new generation of targeted treatments for cancer and immunologic diseases •PDL’s primary assets are its antibody humanization patents and royalty assets which consist of its Queen et al. patents and license agreements •Licensees consist of large biotechnology and pharmaceutical companies including Roche/Genentech/ Novartis, Elan/BiogenIdec, Pfizer/Wyeth/J&J and Chugai 5 Antibody Humanization Technology •Antibodies are naturally produced by humans to fight foreign substances, such as bacteria and viruses •In the 1980’s, scientists began creating antibodies in non-human immune systems, such as those of mice, that could target specific sites on cells to fight various human diseases •However, mouse derived antibodies are recognized by the human body as foreign substances and may be rejected by the human immune system •PDL’s technology allows for the “humanization” of mouse derived antibodies by moving the important binding regions from the mouse antibody onto a human framework •PDL’s humanization technology is important because the humanized antibodies retain the binding and activity levels from the original mouse antibody •PDL’s technology has been incorporated into antibodies to treat cancer, eye diseases, arthritis, multiple sclerosis and other health conditions with aggregate annual sales of over $17 billion 6 Mission Statement •Queen et al. Patents ▪Manage patent portfolio ▪Manage license agreements •Purchase new royalty generating assets ▪Assets that improve shareholder return ▪Commercial stage assets ▪Prefer biologics with strong patent protection •Optimize return for shareholders 7 Corporate Governance Management •John McLaughlin President & CEO •Christine Larson VP & CFO •Christopher Stone VP, General Counsel & Secretary •Caroline Krumel VP of Finance •Danny Hart Associate General Counsel Board of Directors •Fred Frank Lead Director •Jody Lindell •John McLaughlin •Paul Sandman •Harold Selick 8 Approved Licensed Products 9 Approved Licensed Products: Overview 1. As reported to PDL by its licensee 2. As reported by Roche; assume 1.155 CHF/USD 10 Avastin •Licensee ▪Genentech (US) and Roche (ex-US) •Mechanism ▪As tumor grows, it exceeds the ability of the local blood supply to nourish it ▪Tumor causes up regulation of vascular endothelial growth factor (VEGF) stimulating angiogenesis (or the growth of leaky blood vessels) to nourish the tumor ▪Avastin targets and inhibits VEGF reduction in blood vessels “starving” the tumor •Approvals ▪Metastatic colorectal cancer, advanced non-small cell lung cancer, renal cancer, metastatic HER2- breast cancer and glioblastoma •Sales ▪2010 worldwide net sales of $6.4 billion1 •Status -US is reviewing approval for metastatic HER2- breast cancer and EU has narrowed this label, resulting in drop in sales for this indication -Positive Phase 3 data in treatment of first line and recurrent ovarian cancer Treatment with Avastin reduces vascularization or blood supply of tumor 1. As reported to PDL by its licensee 11 Herceptin •Licensee ▪Genentech (US) and Roche (ex-US) •Mechanism ▪Some breast cancer cells make too many (over-express) copies of a particular gene known as HER2 that causes rapid growth of the breast cancer cell ▪Herceptin works by attaching itself to the HER2 receptors on the surface of breast cancer cells, blocking them from receiving growth signals and slowing or stopping the growth of the breast cancer cell ▪Herceptin may also fight breast cancer by alerting the immune system to destroy cancer cells onto which it is attached •Approvals ▪Metastatic HER2+ breast cancer, metastatic HER2+ stomach cancer •Sales ▪2010 worldwide net sales of $5.4 billion1 •Status ▪Positive Phase 3 results that showed that subcutaneous (SQ) formulation of Herceptin has comparable safety and efficacy to intravenous (IV) formulation and can be administered in about 5 minutes compared to 30 minutes for IV formulation. Without Herceptin treatment, cell surface receptors signal into the HER2+ breast cancer cell to proliferate Herceptin binds to cell surface receptors inhibiting intracellular signals thus preventing cancer cell proliferation and signaling the immune system to “kill” the cancer cell 1. As reported to PDL by its licensee 12 Lucentis •Licensee ▪Genentech (US) and Novartis (ex-US) •Mechanism ▪A form of VEGF known as VEGF-A causes the formation of leaky blood vessels resulting in the swelling in macula and vision loss ▪Lucentis binds to and inhibits VEGF-A before it can cause the formation of the leaky blood vessels preserving and sometimes improving vision •Approvals ▪Wet age-related macular degeneration (AMD), macular edema or swelling following retinal vein occlusion, diabetic macular edema •Sales ▪2010 worldwide net sales of $3.0 billion1 •Status §Recent NIH study comparing safety and effectiveness of Lucentis finds less expensive Avastin equally efficacious - will adversely affect future Lucentis sales for AMD üIt’s estimated that in the U.S. 65% + of AMD patients are already being treated with off-label Avastin §FDA is scheduled to decide on November 18, 2011 whether to approve Regeneron’s Eylea, which has shown safety and efficacy comparable to Lucentis but can be dosed every other month in AMD patients instead of Lucentis’ monthly dosing §If approved, Eylea’s more convenient dosing regimen will likely adversely affect future Lucentis’ sales in AMD §Eylea less likely to affect newer Lucentis’ indications because Eylea is dosed same as Lucentis - monthly Cross section of normal macula at back of eye Cross section of macula with AMD causing loss of vision Amsler Grid as seen through normal eyes Amsler Grid as seen through eyes with AMD 1. As reported to PDL by its licensee 13 Xolair •Licensee ▪Genentech (US) and Novartis (ex-US) •Mechanism ▪IgE plays a role in allergic disease by causing the release of inflammatory mediators from mast cells that result in sneezing, wheezing and asthma ▪Xolair binds to and neutralizes circulating IgE by preventing IgE from binding to its mast-cell receptor •Approvals ▪Moderate-to-severe persistent asthma •Sales ▪2010 worldwide net sales of $1.0 billion1 Xolair antibody (yellow) binds to IgE (blue) preventing IgE from binding to mast cell.Otherwise, IgE binding to mast cell would result in wheezing, sneezing and asthma. 1. As reported to PDL by its licensee 14 Tysabri ▪As of October 4, 2011, Biogen Idec reported net patients adds of 2,100 and 170 cases of PML In MS, the body’s autoimmune system is inappropriately activated, resulting in it attacking the body. Here, defense cells, known as T cells, are activated. Activated T cells are able to cross the blood brain barrier affording them access to nerve cells. Activated T cells attack, and recruit other defense cells known as macrophages, to attack and consume the myelin sheath or insulation surrounding nerve fibers.
